                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:18-cr-376-MOC-DSC

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 v.                                             )                      ORDER
                                                )
 VLADIMER HANDL,                                )
                                                )
                 Defendant.                     )



       THIS MATTER is before the Court on defendant’s Motion for Early Termination of

Probation/Supervised Release. (Doc. No. 2). The Court ordered a response from the

Government. The Government consulted with the United States Probation Office (“USPO”). For

the reasons set forth in Defendant’s motion and based on reports from the USPO, the

Government is not opposed to Defendant being granted early termination from his supervised

release. The Government further advises that Defendant’s outstanding balance $11,275.00 on his

fine has expired, and he therefore owes no more money to the government. The USPO also does

not oppose early termination of Defendant’s supervised release.

       Finding that Defendant has shown that he is an excellent candidate for early termination

of supervised release, the Court will, therefore, grant Defendant’s motion.

                                          ORDER

       IT IS HEREBY ORDERED that defendant’s Motion for Early Termination of

Supervised Release (Doc. No. 2) is GRANTED.
                                           Signed: June 23, 2021
